DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Kakimoto et al. (US 2015/0099374) and McSwiney et al. (US 2005/0145177) do not teach that the silicon nitrogen film has a wet etch rate of less than 3.1 nanometers/minute using a 500:1 HF:water solution but are moot based on the new grounds of rejection.

Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 contains the phrase “at using a 500:1 HF:water solution” in line 6. The wording “at using” should be “when using”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9, 11-12, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contains the limitation “a reactor temperature of 400°C or more” in line 8. There is insufficient support for this limitation in the originally filed disclosure. While the disclosure does give support for reactor temperature ranges of 100 to 1000°C and 400 to 800°C (See applicant’s specification [0047] and [0079]), there is insufficient support for the more broadly claimed range of “400°C or more”, which includes embodiments outside those of the original disclosure.
Claims 3, 9, 11-12, and 16 depend from claim 1 and, therefore, also contain this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 9, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto et al. (U.S. Patent Application Publication 2015/0099374, hereafter ‘374) in view of McSwiney et al. (U.S. Patent Application Publication 2005/0145177, hereafter ‘177) and Hasunuma (U.S. Patent Application Publication 2012/0161281, hereafter ‘281).
	Claims 1 and 16: Kakimoto ‘374 teaches a method of forming a silicon nitride film on a substrate (abstract) comprising:

	wherein the substrate is heated and disposed in a reactor configured for atomic layer deposition ([0064], [0068], [0210]), the atomic layer deposition comprising:
		feeding the first vapor comprising a silicon precursor into the reactor (S1) (abstract, Figs. 1 and 3, [0068]);
		purging with an inert gas (S2) (abstract, Figs. 1 and 3, [0085]);
feeding the second vapor comprising a nitrogen precursor into the reactor (S6) (abstract, Figs. 1 and 3, [0100]);
purging with an inert gas (S7) to form a silicon nitride film (abstract, Figs. 1 and 3, [0110]); and
repeating the feeding and purging steps (abstract, Figs. 1 and 3),
	wherein the atomic layer deposition is plasma enhanced ([0100]),
	wherein the feeds are different (Fig. 3), and
	wherein the process can operate at a temperature of 100 to 400°C ([0092]).
	Kakimoto ‘374 further teaches that the silicon nitride film can be for an etching stopper film in a semiconductor device ([0003]).



	With respect to claim 1, Kakimoto ‘374 does not explicitly teach that the trichlorodisilane is 1,1,1-trichlorodisilane, or that the silicon nitrogen film has a wet etch rate of less than 3.1 nanometers/minute using a 500:1 HF:water solution.
	McSwiney ‘177 teaches a method of forming a silicon nitride film on a substrate (abstract) comprising subjecting a silicon precursor and a nitrogen precursor to deposition conditions in the presence of the substrate to form a silicon nitride film on the substrate (abstract) where the silicon precursor can be trichlorodisilane ([0043], [0044]), the nitrogen precursor can be ammonia ([0051]), and the deposition can comprise atomic layer deposition ([0029]). McSwiney ‘177 teaches that 1,1,1-trichlorodisilane is a suitable trichlorodisilane for the silicon precursor ([0044]). Both McSwiney ‘177 and Kakimoto ‘374 teach methods of forming a silicon nitride film on a substrate (‘374, abstract; ‘177, abstract) comprising subjecting a silicon precursor and a nitrogen precursor to deposition conditions in the presence of the substrate to form a silicon nitride film on the substrate (‘374, abstract; ‘177, abstract) where the silicon precursor can be trichlorodisilane (‘374, [0076], [0082]; ‘177, [0043], [0044]), the nitrogen precursor can be ammonia (‘374, [0100]; ‘177, [0051]), and the deposition can comprise atomic layer deposition (‘374, [0064]; ‘177, [0029]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 1,1,1-trichlorodisilane silicon 

With respect to claim 1, the modified teachings of Kakimoto ‘374 do not explicitly teach that the silicon nitrogen film has a wet etch rate of less than 3.1 nanometers/minute using a 500:1 HF:water solution.
Hasunuma ‘281 teaches a method comprising forming a silicon nitride film for a semiconductor device (abstract, [0091]). Hasunuma ‘281 teaches that a silicon nitride film’s resistance to wet etching by hydrofluoric acid solution affects its ability to be a stopper film which prevents chemical solution from penetrating into lower layers and prevent damage to elements in the semiconductor device ([0091]). Both Hasunuma ‘281 and Kakimoto ‘374 teach methods comprising forming a silicon nitride film for a semiconductor device (‘374, abstract, [0003]; ‘281, abstract, [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the silicon nitride film’s resistance to wet etching by hydrofluoric acid solutions, and, therefore, the etch rate of silicon nitride with hydrofluoric acid solutions, in the method taught by the modified teachings of Kakimoto ‘374 because a silicon nitride film’s resistance to wet etching by hydrofluoric acid solutions, and, therefore, the etch rate of silicon nitride with hydrofluoric acid solutions, affects its ability to be a stopper film which prevents 
Further, the silicon nitride film formed by the method taught by the modified teachings of Kakimoto ‘374 is formed using the same precursor materials as the silicon nitride film of the current application, and, therefore, one of ordinary skill in the art would expect them to have the same properties with respect to etching with a 500:1 HF:water solution.
It is further noted that the claims do not positively recite performing a step of wet etching the silicon nitrogen film at a rate of less than 3.1 nanometers/minute using a 500:1 HF:water solution. Therefore, the method taught by the modified teachings of Kakimoto ‘374 does not need to actually contain said step, and, instead, the silicon nitrogen film formed by the method taught by the modified teachings of Kakimoto ‘374 needs to be capable of being used in said step.
	Claim 3: Kakimoto ‘374 teaches that the film has improved etch resistance ([0039]).
In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the modified teachings of Kakimoto ‘374 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

	It is further noted that the film formed by Kakimoto ‘374 is a silicon nitride film (abstract), and would, therefore, have a lower wet etch rate than an elemental silicon film deposited using hexachlorodisilane in any wet etchant which selectively etches silicon relative to silicon nitride.

	Claim 9: Kakimoto ‘374 teaches that the plasma can be a nitrogen plasma ([0100], [0108]).
	

	Therefore, the first and second vapors can be free of carbon and oxygen.

	Claim 12: Kakimoto ‘374 teaches that the substrate can be silicon ([0067]), which is a semiconductor material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/

/SHAMIM AHMED/           Primary Examiner, Art Unit 1713